DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 22 November 2021 has been entered. Claims 1, 7-8, 10 and 12-14 have been amended. Claims 11 have been cancelled. No claims have been added. Therefore, claims 1-10 and 12-14 are presently pending in this application.
Claims 1, 3, 5-10 and 12-13 are allowed and claims 2, 4 and 14 are canceled based on the examiner’s amendment and examiner’s reasons for allowance below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sang Yoon Kang on 17 December 2021.
The application has been amended as follows: 
In claim 1, in lines 4-5 replace “side and comprising a layer configured to enclose a finger” with --side and being configured to substantially cover an entire finger--. In lines 5-8 replace “a user, wherein the first cover has a closed structure except for an opening disposed at one end of the first cover and configured to be positioned along a bottom of the finger, and the first cover comprises a closed distal end disposed at the other end of the first cover and configured to be positioned at a tip of the finger;” with --a user, the first cover having an interior surface facing a palm side surface of the user’s finger and having an exterior surface opposite to the interior surface facing an external side of the first cover, wherein the first cover has a first opening and a second opening, the first opening corresponding to a proximal phalanx of the finger and the second opening positioned at a distal phalanx of the finger, the first opening and second opening being formed along the palm side surface of the finger, a first rivet disposed on the first opening, a circular face of the first rivet faces the palm side surface at the proximal phalanx of the finger and, a second rivet disposed on the second opening, a circular face of the second rivet faces the palm side surface at a distal phalanx of the finger;--. In line 13 replace “a first point to a second point along” with --a first point, corresponding to the first opening, to a second point, corresponding to the second opening, along--. In lines 14-16 replace “first cover extends, the second point is on the first cover and is configured to be positioned closer to a distal end of the finger of the user than the first point that is on the first cover,” with -- first cover extends, the first wire and the second wire passing into 
Cancel claim 2.
In claim 3, in line replace “claim 2” with --claim 1--. In line 2 replace “outer portion with --exterior surface--. In line 4 replace “outer portion with --exterior surface--.
Cancel claim 4.
In claim 6, in lines 4-5 replace “knuckles of a finger” with --knuckles of the finger--.
In claim 7, in lines 3-4 replace “a second layer configured to enclose a second finger” with --a second layer configured to substantially cover an entire second finger--. In lines 4-5 replace “second cover has a closed structure except for an opening” with --second cover has an opening--.
In claim 8 in lines 3-4 replace “a third layer configured to enclose a third finger” with --a third layer configured to substantially cover an entire third finger--. In lines 4-5 replace “third cover has a closed structure except for an opening” with --third cover has an opening--.
In claim 10, in lines 4-8 replace “comprising a layer configured to enclose a finger of a user, wherein the first cover has a closed structure except for an opening disposed at one end of the first cover and configured to be positioned along a bottom of the finger, and the first cover comprises a closed distal end disposed at the other end of the first cover and configured to be positioned at a tip of the finger;” with --being configured to substantially cover an entire finger of a user, the first cover having an interior surface facing a palm side surface of the user’s finger and having an exterior surface opposite to the interior surface facing an external side of the first cover, wherein the first cover has a first opening and a second opening, the first opening corresponding to a proximal phalanx of the finger and the second opening positioned at a distal phalanx of the finger, the first opening and second opening being formed along the palm side surface of the finger, a first rivet disposed on the first opening, a circular face of the first rivet faces the palm side surface at the proximal phalanx of the finger and, a second rivet disposed on the second opening, a circular face of the second rivet faces the palm side surface at a distal phalanx of the finger
In claim 12, in lines 4-8 replace “comprising a layer configured to enclose a finger of a user, wherein the first cover has a closed structure except for an opening disposed at one end of the first cover and configured to be positioned along a bottom of the finger, and the first cover comprises a closed distal end disposed at the other end of the first cover and configured to be positioned at a tip of the finger;” with -- being configured to substantially cover an entire finger of a user, the first cover having an interior surface facing a palm side surface of the user’s finger and having an exterior surface opposite to the interior surface facing an external side of the first cover, wherein the first cover has a first opening and a second opening, the first opening corresponding to a proximal phalanx of the finger and the second opening positioned at a distal phalanx of the finger, the first opening and second opening being formed along the palm side surface of the finger, a first rivet disposed on the first opening, a circular face of the first rivet faces the palm side surface at the proximal phalanx of the finger and, a second rivet disposed on the second opening, a circular face of the second rivet faces the palm side surface at a distal phalanx of the finger;--. In lines 10-16 replace “another side, disposed adjacent to the first cover, and comprising a second layer configured to enclose a second finger of the user, wherein the second cover has a closed structure except for an opening disposed at one end of the second cover and configured to be positioned along a bottom of the second finger, and the second cover comprises a closed distal end disposed at 
In claim 13, in line 2 replace “comprises one end portion that is arranged along at least part of a circumference” with --comprises a first end portion that is arranged along at least part of the circumference--. In line 3 replace “and the other end” with --and the first cover wire has a second end--. In line 4 replace “comprises one end” with --comprises a first end--. In line 5 replace “another part of the circumference of the first cover, and the other end portion that is wound” with --part of the circumference of the second cover, and the second cover wire has a second end portion that is wound--.
Cancel claim 14.
Reasons for Allowance
Claims 1, 3, 5-10 and 12-13 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the specific structure 
The closet prior arts of record are Sankai (2012/0029399 A1) in view of Scott et al. (2006/0094989 A1).
In figures 1-4 Sankai discloses an apparatus for assisting in finger motion 10, the apparatus comprising: a wearing part 40/70; a first cover 30/32/34/36/50a extending from the wearing part 40/70 to one side (see fig. 2A) and comprising a layer 32 configured to enclose the finger (see fig. 2B); a first wire 52 and a second wire 53 configured to pull the first cover 30/32/34/36/50a (see paras. [0124] and [0131]-[0133]); a pulley 42 around which the first wire 52 and the second wire 53 are wound (see paras. [0131]-[0134]); and a motor 44 configured to rotate the pulley 42 (see para. [0134]), wherein the first wire 52 and the second wire 53 are arranged from a first point of the first cover 30/32/34/36/50a to a second point of the first cover 30/32/34/36/50a along a direction in which the first cover 30/32/34/36/50a extends and are arranged along at least part of a periphery of the first cover 30/32/34/36/50a in opposite directions at the second point of the first cover 30/32/34/36/50a (see figs. 2A-3C and paras. [0131]-[0134]), the second point is on the first cover 30/32/34/36/50a and is configured to be positioned closer to a distal end of the finger of the user than the first point that is on the first cover (see fig. 2A).
In figures 1-2 Scott teaches that a first wire 30a is, at the second point (see fig. 1), arranged to extend to a second direction along at least part of a circumference of the first cover 16/18 (see fig. 1), the second wire 30b is, at the second point, arranged to extend to a third direction along at least another part of the circumference the first cover 
However, neither Sankai nor Scott disclose the limitations of ““a first cover extending from the wearing part to one side and being configured to substantially cover an entire finger of a user, the first cover having an interior surface facing a palm side surface of the user’s finger and having an exterior surface opposite to the interior surface facing an external side of the first cover, wherein the first cover has a first opening and a second opening, the first opening corresponding to a proximal phalanx of the finger and the second opening positioned at a distal phalanx of the finger, the first opening and second opening being formed along the palm side surface of the finger, a first rivet disposed on the first opening, a circular face of the first rivet faces the palm side surface at the proximal phalanx of the finger and, a second rivet disposed on the second opening, a circular face of the second rivet faces the palm side surface at a distal phalanx of the finger; a first wire and a second wire configured to pull the first cover; a pulley around which the first wire and the second wire are wound; and a motor configured to rotate the pulley, wherein the first wire and the second wire are arranged from a first point, corresponding to the first opening, to a second point, corresponding to the second opening, along a first direction in which the first cover extends, the first wire and the second wire passing into the first opening at the first point, run along the interior surface of the first cover and exit, via the second opening, to an exterior of the first cover, the first wire is, at the second point, after the first wire has exited the second opening is arranged to extend to a second direction along at least part of a circumference of the exterior surface of the first cover, the second wire is, at the second 
The prior art, neither alone or in combination, discloses the limitations as recited in amended claim 1 since any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure. Amended claims 10 and 12 recite similar limitations and have also been found allowable. Therefore, claims 1, 3, 5-10 and 12-13 are allowed and claims 2, 4 and 14 are canceled as recited in the examiner’s amendment above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see the remarks filed 22, with respect to the 35 U.S.C. 103 rejections of claims 1- have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 1- of have been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ryu et al. (20170042704 A1) is cited to show a wearable device with for assisting in finger motion.
Cohen et al. (10248200 B2) is cited to show a wearable device with for assisting in finger motion. 
Fausti et al. (9375382 B2) is cited to show a wearable device with for assisting in finger motion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785